SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): September 21, 2009 GUANGZHOU GLOBAL TELECOM, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Florida 333-130937 59-3565377 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) Room 03/04, 16/F, Jinke Building, No.17/19, Guangwei Road
